DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B, Figures 11-14 in the reply filed on 11/17/2022 is acknowledged.
Claims 6, 12 and 18 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species C-F, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2022.
Examiner notes that adjuster located on the flange appears to be directed to the embodiment of Species A, Figures 1-10 (note flange 126 and adjuster 130 in Figure 3). Therefore, Claims 4, 15 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2022 and 11/23/2021 was filed after the filing date of the application on 10/08/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ceroll (US 6820524 B1).
Regarding claim 1, Ceroll teaches a power fool apparatus (10) comprising: 
a power tool assembly (see Figure 2) including a tool (22) and an actuator (28) configured to actuate the tool; 
a support assembly (34, see Figure 2) configured to support the power tool assembly, the support assembly including a panel portion, the panel portion including at least an exterior surface; 
a bevel adjustment assembly (24) configured to move to at least a first position (to the left, stop by the long portion of 201, see Figure 12) and a second position (to the left stop by the short potion of 201) along a pathway of the panel portion (74), the first position corresponding to a first bevel angle, the second position corresponding to a second bevel angle, the bevel adjustment assembly including a first flange (left protrusion 202 is the first flange of the bracket 60, since it over hangs from the bracket, see Figures 1 and 12) that protrudes outward from the exterior surface of the panel portion (see Figure 12); and 
a first bevel stop (left 200, see Figure 12) mounted to the exterior surface of the panel portion (see Figure 12), the first bevel stop including a first stopper (left 201) that is movable into (i) a first blocking position (long portion of 201 over the slot 74) in which the first stopper confronts the first flange and prevents the bevel adjustment assembly from moving beyond the first position along a first direction so that the power tool is bounded at the first bevel angle (see Figure 12), and (ii) a first unblocking position (short portion of the 201 over the slot 74) in which the bevel adjustment assembly is permitted to move in the first direction beyond the first position to the second position so that the power tool is not bounded at the first bevel angle and permitted to be positioned at the second bevel angle (see Figure 12), 
wherein, 
the bevel adjustment assembly is configured to move away from the first bevel stop in a second direction when the first bevel stop is in the first blocking position (the stop on the left does not stop the bevel adjustment assembly to move to the right), and
the bevel adjustment assembly is configured to move away from the first bevel stop in the second direction when the first bevel stop is in the first unblocking position (the stop on the left does not stop the bevel adjustment assembly to move to the right).
Regarding claim 2, Ceroll teaches the bevel adjustment assembly further comprises a second flange (right protrusion 202 is the right flange of the bracket 60, since it over hangs from the bracket, see Figures 1 and 12) that is structured to protrude outward from the exterior surface of the panel portion (see Figure 12); and 
the power tool apparatus further comprises a second bevel stop (right 200, see Figure 12) mounted to the exterior surface of the panel portion (see Figure 12), the second bevel stop including a second stopper (right 201) that is configured to move into (i) a second blocking position (long portion of 201 over the slot 74) in which the second stopper confronts the second flange and prevents the bevel adjustment assembly from moving beyond a third position along the second direction so that the power tool is bounded at a third bevel angle (See Figure 12), and (ii) a second unblocking position (short portion of 201 over the slot 74) in which the bevel adjustment assembly is permitted to move to a fourth position (See Figure 12), the fourth position being further alone the second direction than the third position so that the power tool is net bounded at the third bevel angle and enabled to be positioned at fourth bevel angle (see Figure 12),
wherein,
the bevel adjustment assembly is configured to move away from the second bevel stop in the first direction when the second bevel stop is in the second blocking position (the stop on the right does not stop the bevel adjustment assembly to move to the left), and 
the bevel adjustment assembly is configured to move away from the second bevel stop in the first direction when the second bevel stop is in the second unblocking position (the stop on the right does not stop the bevel adjustment assembly to move to the left).
Regarding claim 3, Ceroll teaches the bevel adjustment assembly includes a bracket (60); the bracket includes the first flange and the second flange (See Figures 1 and 12); the first flange is disposed at a first end portion of the bracket (left end, see Figure 12); and the second flange is disposed at a second end portion of the bracket that is opposite to the first end portion (right end, see Figure 12.
Regarding claim 8, Ceroll teaches a saw apparatus (see Figure 1) comprising: 
a saw blade (22); 
a motor (28) configured to drive the saw blade (see Figure 2), 
an undercarriage (30) configured to support the motor; 
a bevel adjustment assembly (24) configured to move the saw blade to various bevel angles, the bevel adjustment assembly including a bracket; 
a support assembly (the assembly of 34 and 12) to support the saw blade and the undercarriage with the motor (see Figure 5), the support assembly including a panel portion (side walls of 12), the panel portion including an opening (74) defined by sidewall portions that enable the bracket to move along a pathway (path of 74( as the bevel adjustment assembly moves relative to the panel portion, the panel portion including an exterior surface (see Figure 12); and
a first bevel stop (left 200, see Figure 12) mounted to the exterior surface of the panel portion (see Figure 12), the first bevel stop including a first stopper (left 201) that is configured to move into (a) a first blocking position (long portion of 200 over slot 74) in which the first stopper obstructs the pathway and prevents the bracket from moving beyond a first position alone the pathway in a first direction such that the saw blade is bounded at a first bevel angle (see Figure 12), and (b) a first unblocking position (short portion of 200 over slot 74) in which the pathway is not obstructed by the first stopper such that the bracket is permitted to move along the pathway to a second position that is beyond the first position in the first direction so that the saw blade is configured to be at a second bevel angle (see Figure 12),
where,
 the bracket is configured to move away from the first bevel stop mi a second direction when the first bevel stop is in the first blocking position (the stop on the left does not stop the bevel adjustment assembly to move to the right), and 
the bracket is configured to move away from the first bevel stop in the second direction when the first bevel stop is m the first unblocking position (the stop on the left does not stop the bevel adjustment assembly to move to the right).
Regarding claim 9, Ceroll teaches the first stopper overlaps a portion of the pathway to obstruct the bracket from moving further along the pathway in the first direction when the first bevel stop is in the first blocking position (as the left 200 moves, see Figure 12), and the first stopper does not overlap the portion of the pathway and enables the bracket to move further along the pathway in the first direction when the first bevel stop is in the first unblocking position (as left 200 moves, see Figure 12).
Regarding claim 10, Ceroll teaches a second bevel stop (right 200, see Figure 12) mounted to the exterior surface of the panel portion (See Figure 12), the second bevel stop including a second stopper that is configured to move into (a) a second blocking position (long portion of right 200 over slot 74) to obstruct the pathway and stop the bracket from moving beyond a third position along the pathway m the second direction so that the saw blade is bounded at a third bevel angle, and (b) a second unblocking position (short portion of right 200 over slot 74) to clear the pathway and enable the bracket to move to a fourth position that is beyond the third position along the pathway in the second direction so that the saw blade is configured to be at a fourth bevel angle (see Figure 12), 
wherein, 
the bracket is configured to move away from the second bevel stop mi the first direction when the second bevel stop is m the second blocking position (the stop on the right does not stop the bevel adjustment assembly to move to the left), and 
the bracket is configured to move away from the second bevel stop in the second direction when the second bevel stop is in the second unblocking position (the stop on the right does not stop the bevel adjustment assembly to move to the left).
Regarding claim 16, Ceroll teaches a saw apparatus comprising:
a saw blade (22); 
a table (18) with a work surface (surface of 18) and a panel portion (panel of 12), the panel portion including an exterior surface;
a bevel adjustment assembly (24) configured to adjust the saw blade to various bevel angles as the bevel adjustment assembly moves to various positions along a pathway of the panel portion (See Figure 12); and 
a bevel stop assembly (assembly of 200s) including at least a first bevel stop (left 200) that is disposed on the exterior surface, the first bevel stop including a first stopper (left 201) that is configured to move to (i) a first blocking position (long portion of left 200 over slot 74)  in which the first stopper obstructs a first section of the pathway to stop the bevel adjustment assembly from moving beyond a first position of the pathway along a first direction such that the saw blade is bounded at a first bevel angle corresponding to the first position (See Figure 12), and (ii) a first unblocking position (short portion of left 200 over slot 74)  in which the first stopper does not obstruct the first section of the pathway such that the bevel adjustment assembly is permitted to move to a second position that is further along the pathway in the first direction than the first position such that the saw blade is not bounded at the first bevel angle and permitted to move to a second bevel angle corresponding to the second position (See Figure 12).
Regarding claim 17, Ceroll teaches the bevel stop assembly includes at least a second bevel stop that is disposed on the exterior surface, the second bevel stop including a second stopper that is configured to move to (i) a second blocking position (long portion of right 200 over slot 74) in which the second stopper obstructs a second section of the pathway to stop the bevel adjustment assembly from moving beyond a third position of the pathway along a second direction such that the saw blade is bounded at a third bevel angle corresponding to the third position (see Figure 12), and (ii) a second unblocking position (short portion of right 200 over slot 74) which the second stopper clears the second section of the pathway to enable the bevel adjustment assembly to move to a fourth position that is further along the pathway in the second direction than the third position such that the saw blade is not bounded at the third bevel angle and enabled to move to a fourth bevel angle corresponding to the fourth position (see Figure 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ceroll (US 6820524 B1).
Regarding claims 5 and 11, Ceroll teaches all elements of the current invention as set forth in claims 2 and 10, respectively above.
Ceroll fails to teach the first bevel angle is zero degrees; the second bevel angle is less than the first bevel angle; the third bevel angle is 45 degrees; and the fourth bevel angle is greater than the second bevel angle.
Ceroll further teaches that zero degrees and 45 degree are common used bevel angle for a saw machine (col. 8 lines 37-48 of Ceroll). Furthermore, with respect to the specific angle of less than zero, zero, 45 and greater than 45 degrees for the first, second, third and fourth bevel angle respectively, the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A. Therefore, it would have been obvious to further modify the device of Ceroll to have specific the first, second, third and fourth bevel angle set forth in the claim, base on the desired set angle used by the end user. 

Claims 7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ceroll (US 6820524 B1) in view of Havins (US 5121554).
Regarding claim 7, 14 and 19, Ceroll teaches all elements of the current invention as set forth in claim 2, 10 and 17 respectively above.
Ceroll fails to teach the first stopper supports a first adjuster; the first adjuster is movable along the first stopper to adjust a location of the first blocking position; the second stopper supports a second adjuster, and the second adjuster is movable along the second stopper to adjust a location of the second blocking position.
Havins teaches an stopper (assembly of 56-60, see Figure 10) for angle adjustment tool, including a stop adjuster (61).
It would have been obvious to one of ordinary skill in the art to modify the device of Ceroll to change the stopper arrangement into the stopper with adjustment arrangement, as taught by Havins, in order to apply precise angle adjustment in the system (col. 1 lines 34-45 of Havins).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ceroll (US 6820524 B1) in view of Gehret (US 20060048617 A1).
Regarding claim 13, Ceroll teaches the first stopper is configured to rotate about a first axis (along the axis of left 204 of Ceroll) to move into the first blocking position and the first unblocking position (See Figure 12), respectively; the second stopper is configured to rotate about a second axis (along the axis of right 204 of Ceroll) to move into the second blocking position and the second unblocking position, respectively (see Figure 12).
Ceroll fails to teach the first axis is parallel to the panel portion; and the second axis is parallel to the panel portion.
Gehret teaches a stopper (61, see Figure 3B) that is extending from a panel (11P), the stopper is configured to rotate about a first axis (at the screw of 61) to move into the first blocking position and the first unblocking position (See Figure 3B); the first axis is parallel to the panel portion (See Figure 3B).
As disclosed by Ceroll, there are many way of making the stopper to limited the bevel adjustment (col. 8 lines 27-48 of Ceroll), while Geert disclose one way of making the stopper with the parallel axis. Applicant fails to teach any criticality to having the parallel axis to the front panel. Therefore, it would have been an obvious matter of design choice to modify the device of Ceroll to change the stopper arrangement, as taught Geert. One of ordinary skill in the art understand that the arrangement of Geert allows a wider unblocked range, as the stopper moves out of the way (paragraph 0040 of Gerhret), therefore forth opens the upper limit of the angle adjustment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        12/14/2022